Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement 
Applicant traversed the restriction requirement.  The arguments presented were persuasive.  The requirement is withdrawn.

Art Cited of Interest
	USP 20130216435 to Berlin describes lignin derivatives for remediation of oil discharges, e.g., crude or refined oil spilled to a marine environment.  Lignin is derived from ligocellulosic biomass [0009].

Claim Construction 
	An “organic matrix material” can be cellulose [Abstract] or wood particles, e.g., wood powder, sawdust, or wood chips [0071].
	M-Class rubber is a rubber having a saturated chain of the polyethylene type, e.g., ACM, AEM, ANM, BIMSM, CM, CFM, CSM, EOM, EPDM, EPM, EVM, FEPM, FFKM, FKM, Type 1, Type 2, Type 3, Type 4, and Type 5 rubber.  

Rejections over Prior Art
Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6344519 to Rink in view of USP 5866641 to Ronden.
USP 6344519 to Rink describes (depicted at below right; examiner-annotated drawing from the pending application is reproduced at below left for comparison) an EPDM matrix 390 forming a durable but permeable structure for SBS granules 380. 


    PNG
    media_image1.png
    719
    948
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    285
    media_image2.png
    Greyscale

	USP 5866641 to Ronden teaches 1/59+ it was known to mix relatively lightweight 1/66 organic fillers, e.g., wood fibers 2/58, with thermoplastic polymers, e.g., SBS copolymer 4/3, for extending and reinforcing thermoplastics.
	It would have been obvious to have incorporated wood fibers into the SBS granules of Rink in order to reinforce the SBS granules, as suggested by Ronden.

Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20120125854 to Holtslander (incorporating by reference USP 6344519 to Rink) alone, or further in view of either USP 20060247332 to Coffey or USP 5866641 to Ronden. 
	USP 20120125854 to Holtslander describes an oil-sorbing media comprising SBS co-polymer, wood pulp, or cellulosic fibers [0022].  Holtslander at [0022] incorporates Rink ‘519.   USP 6344519 to Rink describes (depicted at below right; 

    PNG
    media_image1.png
    719
    948
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    285
    media_image2.png
    Greyscale

It would have been obvious to have incorporated the wood pulp or cellulosic fibers disclosed by Holtslander in the oil-sorbing SBS granules of Rick either because:
it would have been obvious to have combined two distinct elements, e.g., SBS granules with wood pulp or cellulosic fibers, having the same or substantially the same desired property, i.e., oil-sorbing capacity; 
USP 20060247332 to Coffey expressly described the combination of SBS co-polymer with one or more of wood, paper, and cellulosic pulp [0451]; or 
Ronden motivates combination of wood fibers with SBS co-polymer to provide added strength, i.e., “reinforce,” a thermoplastic polymer.

Claims 2 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6344519 to Rink and USP 5866641 to Ronden, as applied to claim 1, further in view of USP 20180016162 to Wang.  Like Rink, Wang is directed to removing pollutants from .
Per claims 3, 5, and 7, it would have been obvious to have optimized the relative proportions of each of the components of the media through routine experimentation.

Claims 2 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20120125854 to Holtslander (incorporating by reference USP 6344519 to Rink) or over Holtslander, Rink, and either Coffey or Ronden, as applied to claim 1 above, further in view of USP 20180016162 to Wang.
USP 6344519 to Rink and USP 5866641 to Ronden, as applied to claim 1, further in view of USP 20180016162 to Wang.  Like Rink, Wang is directed to removing pollutants from surface water, e.g., runoff.  Wang describes a metal oxide / biochar composite material  useful in recovering dissolved solutes, e.g., nitrate and organic pollutants, from runoff.  It would have been obvious to have incorporated Wang’s composite metal oxide, e.g., iron oxide and manganese oxide, / biochar material (Wang claim 1) into Rink’s SBS granule to decontaminate runoff not only of oily pollutants, as taught by Rink, but also inorganic pollutants, as taught by Wang.
	Per claims 3, 5, and 7, it would have been obvious to have optimized the relative proportions of each of the components of the media through routine experimentation.

	
Claims 22 – 25, 27 – 30, 31-34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20190357521 to Duerloo in view of and of the following combinations:
Rink and Ronden as applied to claims 1 and 11 above;
Holtslander, and Rink alone, or further in view of Coffey or Ronden, as applied to claims 1 and 11 above; 
Rink, Ronden, and Wang, as applied to claims 2 – 8; or 
Holtslander, and Rink alone, or further in view of Coffey and Wang or Ronden and Wang, as applied to claims 2 – 8.
	USP 20190357521 to Duerloo describes a catch basin filter comprising media, e.g., wood, cellulose fibers, paper, or SBS [0163], to capture toxins and pollutants, e.g., hydrocarbons [0173].  It would have been obvious to have loaded the filter with any of the media suggested by the art applied to claims 1 – 8, 11.

	Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6344519 to Rink, USP 5866641 to Ronden, and USP 20180016162 to Wang, as applied to claim 2 above, further in view of CN104740932 to Zhang Yong.  Zhang Yong suggests incorporation of activated carbon in the SBS granule of Rink, as modified above.  Per claim 10, it would have been obvious to have optimized the relative proportions of each of the components of the media through routine experimentation.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20120125854 to Holtslander, USP 6344519 to Rink, and Wang, or over Holtslander, Rink, Wang and either Coffey or Ronden, as applied to claim 2 above, further in view of CN104740932 to Zhang Yong.  Zhang Yong suggests incorporation of activated carbon in the SBS granule of Rink, as modified above.  Per claim 10, it would have been obvious to have optimized the relative proportions of each of the components of the media through routine experimentation.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20190357521 to Duerloo in view of and of the following combinations:
Rink and Ronden as applied to claims 1 and 11 above;
Holtslander, and Rink alone, or further in view of Coffey or Ronden, as applied to claims 1 and 11 above; 
Rink, Ronden, and Wang, as applied to claims 2 – 8; or 
Holtslander, and Rink alone, or further in view of Coffey and Wang or Ronden and Wang, as applied to claims 2 – 8; 
each of the foregoing combinations further in view of CN104740932 to Zhang Yong.
Zhang Yong suggests incorporation of activated carbon in the SBS granule of the media suggested for use in the Duerloo device. 

	Objection is made to claim 26 for dependence on a rejected base claim, but would be allowable if presented in independent form.
	Claims 12 – 21 are allowable.
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152